Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-504

IN RE RONALD E. ARONDS

A Member of the Bar of the
District of Columbia Court of Appeals                     DDN: 245-17

Bar Registration No. 478537

BEFORE: Glickman, Thompson, and Beckwith, Associate Judges.

                                  ORDER
                            (FILED – August 2, 2018)

       On consideration of the certified order changing respondent’s status to
practice law in the state of Tennessee to disability inactive; this court’s May 24,
2018, order suspending respondent and directing him to show cause why he should
not be indefinitely suspended pursuant to a disability suspension under D.C. Bar R.
XI § 13 as reciprocal discipline; and the statement of Disciplinary Counsel; and it
appearing that respondent did not file a response to the court order or the required
D.C. Bar R. XI § 14 (g) affidavit, it is

       ORDERED that Ronald E. Aronds is hereby indefinitely suspended from the
practice of law in the District of Columbia pursuant to D.C. Bar R. XI § 13. It is

      FURTHER ORDERED that respondent’s attention is directed to the
requirements of D.C. Bar R. XI § 13 (g) for reinstatement, as well as D.C. Bar R.
XI § 14 relating to suspended attorneys and to the provisions of Rule XI § 16 (c)
dealing with the timing of eligibility for reinstatement as related to compliance
with D.C. Bar R. XI § 14, including the filing of the required affidavit.


                                PER CURIAM